Citation Nr: 1455521	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-26 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for a service-connected low back disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1994 to February 1998. 

This matter comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which increased the Veteran's low back disability rating from 10 percent to 20 percent.  The Veteran appealed for a higher rating.

In February 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.    


FINDING OF FACT

The Veteran's low back disability is manifested by painful motion beginning at 30 degrees of forward flexion, with frequent, weekly flare-ups, incapacitating episodes lasting a total duration of four weeks during a twelve-month period, and regular use of a back brace and pain medications, with no ankylosis.  


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent, but no higher, for a low back disability are met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Its notice requirements were met in an August 2009 letter.

Regarding the duty to assist, the record reflects that the Veteran's private medical records have been obtained.  Also of record are pertinent VA examination reports and lay evidence.  The Veteran was afforded VA examinations addressing his back disability in September 2009 and September 2011.  The VA examination reports are adequate because they are based on the Veteran's medical history and they describe the disability in sufficient detail so that the Board's decision is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

In February 2014, the Veteran was afforded a hearing before the undersigned VLJ in which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  Although the VLJ did not specifically seek to identify pertinent evidence that was not already associated with the claims file, such action was not necessary because the Veteran volunteered his treatment history and symptoms.  Thus, the Veteran is not shown to be prejudiced on this basis.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).
    
The Veteran has not identified any outstanding evidence that could be obtained to further substantiate the claim, and the Board is also unaware of any such evidence.  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in proceeding to the adjudication of the appeal.

Principles for Rating Disabilities 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2014).                  

Low Back Disability

The Veteran's low back disability is currently evaluated as 20 percent disabling.  He seeks a higher rating.        

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  See 38 C.F.R. § 4.71a, DCs 5235-5242.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent disability rating is assigned where forward flexion of the thoracolumbar spine is to 30 degrees or less, or if there is favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  Id. 

Note (1) provides for separate ratings for associated objective neurologic abnormalities.

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Diagnostic Code 5243 provides that IVDS is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Based on the evidence of record, the Board finds that the assignment of a 40 percent rating is warranted.  On VA examination in September 2011, the examiner determined that the total duration of all IVDS incapacitating episodes over the previous twelve-month period was at least four weeks but less than six weeks.  While the examiner measured the Veteran's forward flexion of the spine to 55 degrees, he observed that objective evidence of painful motion began at 30 degrees.  He also noted frequent, weekly flare-ups and the regular use of a back brace.  The criteria for a 40 percent rating are met under the IVDS Formula found at DC 5243 as evidenced by the September 2011 examiner's finding that the Veteran was incapacitated for at least four weeks during the previous twelve-month period.  The criteria for a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine are also met, since the combination of painful motion shown at 30 degrees of forward flexion and frequent flare-ups are most closely equated to the functional loss characterized by forward flexion to 30 degrees or less.  The convergence of both the General Formula and the IVDS Formula in supporting a 40 percent rating provides further affirmation that the Veteran's condition is most nearly approximated at this disability level. 

The evidence of record does not support a rating higher than 40 percent under either formula.  Regarding the General Formula, the criteria for the next higher (i.e. 50 percent) rating require a showing of unfavorable ankylosis of the entire thoracolumbar spine.  None of the private treatment records, VA examination reports, or lay statements contains any indication that the Veteran's thoracolumbar spine is unfavorably ankylosed.  Turning to the IVDS Formula, the criteria required to satisfy the next higher (i.e. 60 percent) rating require a showing of incapacitating episodes having a total duration of at least six weeks during the past twelve months.  "Incapacitating episodes" are defined in Note (1) as periods of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.  The Veteran's private treatment records during the period on appeal, which include treatment from his family physician, Dr. J.T., physical therapy, treatment from his chiropractor, Dr. E.S., consultations and lumbar epidural steroid block treatments from a specialist, Dr. H.R., reports of two emergency room visits, and acupuncture treatment notes, do not show evidence that a physician prescribed bed rest for at least six weeks of any twelve-month period.

The General Rating Formula for Diseases and Injuries of the Spine also provides that associated objective neurologic abnormalities are to be rated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a.  In this case, the corresponding Diagnostic Code would be DC 8520, which requires a showing of mild incomplete paralysis of the sciatic nerve to warrant the minimum compensable (i.e. 10 percent) rating.

The record does not demonstrate that a separate neurologic rating is warranted at this time.  The most recent VA examination report included a finding that the Veteran did not have any signs or symptoms of radiculopathy.  While prior, February 2010 and March 2010 procedure reports from Dr. H.R. included a diagnosis of "back pain with leg radiculopathy" and a March 2010 physical therapist note included a diagnosis of radiculopathy, the electromyographic (EMG) test report from January 2010 concluded that there was "no evidence of active lumbosacral radiculopathy or local nerve entrapment syndrome or peripheral neuropathy."  Given that no test report showed affirmative objective evidence of radiculopathy, as determined by the most recent VA examiner who found that no signs or symptoms of radiculopathy were present, the assignment of a separate neurologic rating is not warranted at this time.  Moreover, even if the February 2010 or March 2010 diagnoses were supported by objective testing, there is no evidence showing that the Veteran has mild incomplete paralysis of the sciatic nerve so as to warrant the minimum compensable rating under the pertinent diagnostic code (i.e. DC 8520).     
  
Extraschedular Consideration

The Board has also considered whether a referral for extraschedular consideration is warranted with regard to the Veteran's increased rating claim.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the Board finds that the rating criteria contemplate the Veteran's low back disability.  His service-connected low back disability is manifested by painful motion beginning at 30 degrees of forward flexion, frequent flare-ups, incapacitating episodes lasting a total duration of four weeks during a twelve-month period, regular use of a back brace, and use of pain medications.  Pain, stiffness, and aching are explicitly contemplated by the General Rating Formula for the Spine, which also addresses reduction in range of motion and painful motion.  The IVDS Formula specifically addresses various durations of incapacitating episodes.  As described above, there is no objective evidence of radiculopathy, so a separate neurologic rating is not appropriate at this time.  As the schedular rating criteria are adequate to evaluate the symptoms and manifestations of the Veteran's low back disability, referral for consideration of an extraschedular rating for this disability is not warranted.
 
The Board notes that recently in Johnson v. McDonald, the Federal Circuit held that 38 C.F.R. § 3.321(b)(1) "entitles a veteran to consideration for referral for extra-scheduler evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by scheduler evaluations."  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran is currently service connected for a low back disability (now rated as 40 percent disabling, per this decision), a psychiatric disorder secondary to his low back disability (rated as 50 percent disabling), and deep groin pain secondary to his low back disability (non-compensably rated).  The Veteran has not asserted, and the current record does not indicate, that he experiences a combined effect from these three disabilities that is not already captured by the schedular rating criteria.  Moreover, these three disabilities all stem from the same original back disability.  As such, referral under Johnson for consideration of the combined impact of multiple service-connected disabilities is not necessary.   


TDIU

In March 2012, the RO sent the Veteran a VCAA letter to begin developing a claim for a total disability rating based on individual unemployability (TDIU) as part of the Veteran's increased rating claim, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Later that month, the Veteran notified the RO that he did not intend to seek TDIU benefits.  In an August 2012 letter, the RO acknowledged receipt of the Veteran's letter withdrawing the TDIU claim.  As such, no further action regarding a TDIU claim is necessary at this time. 




ORDER

A rating of 40 percent, but no higher, for a low back disability is granted. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


